            Case 2:19-mc-00144-UJ Document 8 Filed 06/04/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PRESIDENTIAL HEALTHCARE CREDIT
 CORPORATION,                                       CIVIL DIVISION

                       Plaintiff,                   Case No: 19-mc-144
                -v-

 WHITE RABBIT PARTNERS, INC et al

                       Defendant,
                -v-

 THE VANGUARD GROUP, INC.

                       Garnishee,

              NOTICE OF WITHDRAWAL OF WRIT OF GARNISHMENT

        Plaintiff Healthcare Credit Corporation, by and through its undersigned counsel, hereby

withdraws the Writ of Execution and Interrogatories in Attachment [ECF Doc. No. 5] previously

filed and served upon The Vanguard Group, Inc in the above captioned case. The withdrawal is

made without prejudice due to bankruptcy proceedings of a defendant in the above captioned case.


Date: June 4, 2020

                                                   Respectfully Submitted

                                                   /s/ Richard J. Parks
                                                   Gaetan J. Alfano, Esq
                                                   PA. I.D. # 32971
                                                   Richard J. Parks, Esq
                                                   PA. I.D. #40477
                                                   PIETRAGALLO GORDON ALFANO
                                                   BOSICK & RASPANTI, LLP
                                                   1818 Market Street, Suite 3402
                                                   Philadelphia, PA 19103
5258355v1
           Case 2:19-mc-00144-UJ Document 8 Filed 06/04/20 Page 2 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PRESIDENTIAL HEALTHCARE CREDIT
 CORPORATION,                                         CIVIL DIVISION

                        Plaintiff,                    Case No: 19-mc-144
                -v-

 WHITE RABBIT PARTNERS, INC et al

                        Defendant,
                -v-

 THE VANGUARD GROUP, INC.

                        Garnishee,

                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on June 4, 2020 the foregoing NOTICE OF
WITHDRAWAL OF WRIT OF GARNISHMENT was served on the CM/ECF system which will
provide notice to all parties of record. The undersigned further certifies that a copy of the NOTICE
OF WITHDRAWAL OF WRIT OF GARNISHMENT was served by U.S. Mail, postage prepaid,
upon the following parties.

The Vanguard Group, Inc.
Nichole M. Lobodzinki
C/O The Vanguard Group, Inc.
Office of General Counsel - M35
400 Devon Park Drive
Wayne, PA 19087
                                                     Respectfully Submitted

                                                     /s/ Richard J. Parks
                                                     Gaetan J. Alfano, Esq
                                                     PA. I.D. # 32971
                                                     Richard J. Parks, Esq
                                                     PA. I.D. #40477
                                                     PIETRAGALLO GORDON ALFANO
                                                     BOSICK & RASPANTI, LLP
                                                     1818 Market Street, Suite 3402
                                                     Philadelphia, PA 19103
